OPINION OF THE COURT
MORROW, Chief Justice.
Faatama filed his application with the Registrar of Titles to be registered as the holder of the matai title Laie at*420tached to the Village of Fitiuta, Manua. Taulago Veve (hereinafter in this opinion referred to as Taulago) and Pogisa Upega each filed an objection to the proposed registration, each claiming he had a better right to the title. This resulted in each of the objectors and the applicant becoming candidates for the name. Hence, this litigation. See Sec. 6.0106, A. S. Code, 1961 Ed.
Sec. 6.0101 of the Code prescribes the qualifications which a person must have to be eligible to succeed to a matai title. The evidence clearly established that each of the three candidates possess these qualifications and is eligible to be registered as the holder of a matai title.
Sec. 6.0107 of the Code prescribes the law which the Court shall follow in determining which one of the opposing candidates shall be registered as the holder of a matai title. It reads as follows:
“CONSIDERATION GIVEN BY COURT: In the trial of matai title cases, the High Court shall be guided by the following considerations, in the priority listed:
First: The best hereditary right in which the male and female descendants shall be equal in families where this has been customary, otherwise the male descendant shall prevail over the female.
Second: The wish of the majority or plurality of those clans of the family as customary in that family.
Third: The forcefulness, character, personality, and knowledge of Samoan custom.
Fourth: The value of the holder of the matai title to the family, the village, and the country.”
Each of the candidates filed his pedigree with the Court and testified with respect to his descent from a former holder of the Laie title. It is undisputed that Faatama is the grandson of a Laie and has Laie blood and that Taulago is the blood son of Laie Aniva and has XÍ2 Laie blood while Upega is the blood son of Laie Misa and also has Hi Laie blood.
*421It follows, therefore, that Taulago and Upega are on an equality with respect to the issue of hereditary right and that each of them prevails over Faatama on this issue, and we so find.
There is a conflict in the testimony with respect to the number of clans in the family favoring each of the respective candidates. Upega testified that there were nine clans in the family and that seven of them favored Taulago and .that the other two favored him, while some, but not a majority, of the membership in each of the seven clans favored him (Upega). Taulago testified that there were eight clans in the family and that seven of these favored him while the remaining clan favored Upega. The testimony of both Upega and Taulago indicates that not a single clan favored Faatama, the applicant. Faatama testified that there were 11 clans in the family and that seven of these favored him.
Faatama testified that his grandfather was the first Laie, that he had seven children by two marriages and that he lived about the time Christianity came to Samoa, which was in 1830, i.e., 133 years ago. He also testified that there were four other Laies besides his grandfather. That there were only five Laies during the last 133 years seems very, very improbable, considering the span of human life among the Samoans prior to the introduction of modern medicine by the Navy in Tutuila in 1900. Faatama claimed that the seven children of the first Laie established the seven clans which he claimed favored him.
There were five meetings of the Laie Family in Fitiuta called for the purpose of selecting a new matai for the family. Faatama has lived in Tutuila for the last 31 years (eight years while he was in the Fita Fita Guard and 23 years while he has been working for Public Works). He attended none of the five meetings in Fitiuta which the whole family could attend. We believe from the evidence that Faatama was using his imagination when he testified that seven *422clans favored him. Having lived away from the family for 31 years, it is obvious that the great majority of family members were born after he left Fitiuta and came to Tutuila to live in other Samoan families. Those family members would hardly know him. He says there were two meetings of the family in Tutuila which he attended. Obviously, only a very small part of the family who happened to be in Tutuila at the time could have attended.
It is to be remembered that the Laie Family is a Fitiuta, Manua, family, not a Tutuila family. We have weighed the testimony with attendant circumstances and we conclude that the weight of evidence is clearly to the effect that Taulago ranks first on the issue of the wish of the majority or plurality of the clans in the family respecting who shall be the new matai, that Upega ranks second and Faatama third, and we so find.
Both Taulago and Upega live in Fitiuta and have lived there in the Laie Family practically all of their lives. They have served the family ever since they became old enough to serve it. Faatama is serving a matai in Fagatogo. As before stated, he left his family in Fitiuta 31 years ago. We think he may have provided some food for a few Laie Family members coming to Tutuila on visits but that his service to the Laie Family has been very little compared to that of Taulago and Upega. These circumstances clearly support the testimony of Taulago and Upega respecting whom the majority of the clans in the family favor to be the new matai. Thirty-one years of absence from Fitiuta would make Faatama almost unknown to the majority of the Laie Family members.
Taulago and Upega live on Laie Family land. It is true that Faatama's sister lives on Laie land, but it is Faatama, not his sister, who is seeking the mataiship.
Faatama is 52 years old. He completed the 8th grade in school. He speaks English well. He served in the Fita *423Fita Guard for eight years and during much of that time was the Governor’s interpreter. Upon his discharge from the Fita Fita Guard, he got a job with Public Works and has worked in that department for 23 years. At present he has charge of spare parts and surplus at Tafuna and has four assistants who work under him. He also works as a mechanic. Faatama was a school teacher for three years. He is a lay preacher in the L.M.S. Church and has been the treasurer of the L.M.S. Church in Fagatogo for many years. When the regular pastor is away, Faatama takes charge of the church services. He is secretary of the organization of deacons and lay preachers in Fagatogo and is an officer in the Boys’ Brigade. He gives the boys instruction in religion and good morals. He is also a member of the Fagatogo L.M.S. Church choir and has been since 1940.
Taulago, 38 years old, finished the 7th grade in school. He then returned to Fitiuta to serve his father Laie Aniva until he died. He speaks very little English. He has worked on family plantations and has charge of four pieces of Laie land. The evidence indicated that he served his matai, the Laie Family and the Village of Fitiuta .very well. Taulago has held the Veve title for about five years. He held a position for one year in the Department of Agriculture Extension Service.
Upega, 48 years old, finished the 6th grade in school and then attended Leulumoega School in Upolu where he graduated. Like Taulago, he speaks very little English. After graduation from Leulumoega School, he returned to Fitiuta to serve his father Laie Misa and has made his home in the Laie Family in Fitiuta ever since. He lives on Laie land and has served the Laie, the Laie Family, and his village. During the war he worked as a laborer, partly in Tutuila and partly in Manua. He fixes the water system in Fitiuta when it gets out of order. He supervises the building of long boats for the Village of Fitiuta. He was an assistant to the car*424penter who built the school house in his village. Upega has held .the Upega title for five years. He was the village policeman for one year.
During the course of the hearing, the judges had an excellent opportunity to observe the personalities of the three candidates.
It is our conclusion from the evidence and our observation of the candidates that Faatama ranks first on the third issue, Taulago second, and Upega third, and we so find.
We will now consider the fourth issue, viz., the “value of .the holder of the matai title to the family, the village, and the country.” A matai who lives on another island 60 miles across the sea from his family and has done so for 31 years would obviously be of very little value to his family. His duties as a matai cannot be well performed under these circumstances; and, obviously, too, the same matai would be of very little, if any, value to the village. For one thing, he would no.t be sitting in the village council and giving the other councilors the benefit of his wisdom and experience in deciding matters affecting the village and its people. True, such a matai might be of considerable value to the faraway island on which he lives and indirectly be of considerable value to his country. We think that Faatama would be of very little value to his family and village under the foregoing circumstances applicable to him, although, due to his training and experience, he no doubt would be of substantial value to the Island of Tutuila on which he lives and, thereby, indirectly to his country.
Both Upega and Taulago have lived in the Laie Family and rendered service to the family and Fitiuta Village almost all of their lives and will continue to do so. It is our conclusion from the evidence and attendant circumstances that Taulago ranks first on this issue, Upega second and Faatama third, and we so find. Awarding the title to Faatama would elevate his status under' Samoan custom in *425Tutuila, but it would scarcely result in any substantial benefit to the Laie Family in Fitiuta or to Fitiuta Village on the Island of Ta’u.
Since we find that Taulago ranks ahead of Faatama on the first, second, and fourth issues, and ahead of Upega on the second, third, and fourth issues and is on an equality with Upega on the first issue, it follows .that he should be registered as the holder of the matai title Laie attached to the Village of Fitiuta. However, since a person cannot hold two matai titles at the same time, it follows that before he can be registered as the Laie, he must resign from the title Veve.
DECREE
Accordingly, it is ORDERED, ADJUDGED AND DECREED that Taulago shall be registered as the holder of the matai title Laie, attached to the Village of Fitiuta, Manua, upon his resignation from the title Veve within three weeks from the date of this decree, which is October 31,1963.
The Registrar of Titles will be advised of this decree.
Costs in the amount of $21.50 are hereby assessed against Faatama and Upega, each of them to pay one-half of the costs within 30 days.